Title: To Benjamin Franklin from Pierre-Jean Grosley, 15 January 1781
From: Grosley, Pierre-Jean
To: Franklin, Benjamin


Lundi 15 Janvr [1781]
Grosley qui n’a point perdu le souvenir du plaisir qu’il a eû de voir à Londres Monsieur francklin chez Le Dr. Pringle á ses conversations de Pall-mall, desireroit trés fort de se renouveller dans le plaisir.
Il auroit à l’entretenir du sujet d’un Mém. dont il a les materiaux prets pour La soc. Royle. de Londres; et il saisiroit avec le plus vif empressement l’occasion de voir l’egal de ces fameux Legislateurs des anciens peuples quos ad pugnam pulchrâ pro libertate.
Il demeure a Paris cul de sac du cloitre S. Germain l’auxerrois où il attendra les ordres de Monsieur francklin pour le voir soit à Paris soit à séve.
 
Addressed: A Monsieur / Monsieur Le Docteur francklin / En sa maison, / A Passi
Endorsed: Grosley
